Holmes, J.,
concurring in part and dissenting in part. I would affirm the trial court’s determination here in all respects. I am in agreement with the majority that the court of appeals erred in its interpretation of this court’s prior decisions concerning the amounts to be distributed as sustenance alimony pursuant to R.C. 3105. 18. The majority of the court of appeals went far afield when it held that the parties must be placed in “complete parity.” Nowhere within the applicable statutes, nor within this court’s opinions, may this pronouncement of law be found. Alimony awards pursuant to the statute need only be reasonable and equitable, which is certainly not necessarily the same as ensuring equality or complete parity as mandated by the majority below.
In part, the court of appeals’ vacation herein was based upon the failure of the trial court to specifically state in its decision and order that it had considered the Brown-McNeely bonus when making its alimony decision. However, I conclude that the trial court did not abuse its discretion in this regard, in that although the bonus was in fact one for a fixed and determinable amount, its award was contingent on certain events occurring in the future: specifically, that David remain with the company, and that the bonus be awarded year to year. Although the total amounts could be considered as *98an “expectancy” pursuant to R.C. 3105.18(B)(4), the trial court could have concluded that such amounts were too uncertain to give them substantial weight. In this determination the trial court did not abuse its discretion, and in this respect I differ with the majority herein, and so would reverse the court of appeals and affirm the trial court.